Title: To George Washington from Alexander Spotswood, 15 April 1779
From: Spotswood, Alexander
To: Washington, George



Fredericksburg [Va.] April 15th 1779

I had the Honr to receive your excellencys letter on my return from the petersburg races—& I was happy I did not meet with any horses that woud answer your purpose, as I found by your letter that you gave the preference to mares.
The bearer of this brings on a Mare & gelding—the mare is four years Old & well bred, has been used a little to the Saddle & charriot—& promises fairly to excell in both—the horse is five years Old exceeding Strong & active, & when fat very handsome—he is a horse that probably will not at first view attract your Attention—but on useing him a few Weeks, am certain you will be pleased with him—the Other horse I shall bring on to camp, where I expect to be by the 6th of may—On my way up I shall be at the baltimore races, where I am in hopes I shall be able to procure another mare—shoud I fail, will bring on an exceeding fine horse that I am offered, but with this provisor, that he shall be returned, shoud yr excellency chuse to wait, until a mare can be procured, with love to your lady if with you—and Compts to all freinds Concludes me with great Respect & Esteem yr Excellencys Mt Obt St
A. Spotswood
